Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 1 of 20 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                      Case No. 8:21-cv-

$24,630.00 in United States Currency,

      Defendant.

             VERIFIED COMPLAINT FOR FORFEITURE IN REM

      The United States of America brings this complaint and alleges upon

information and belief, in accordance with Supplemental Rule G(2), Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, as follows:

                            NATURE OF THE ACTION

      1.     This is a civil action in rem to forfeit to the United States of America,

pursuant to 21 U.S.C. § 881(a)(6), approximately $24,630.00 in United States

currency seized from Sharrod Devell Holmes, Jr. at the Tampa International Airport

(Defendant Funds).

                          JURISDICTION AND VENUE

      2.      The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1345, which provides the Court with jurisdiction over all civil actions

commenced by the United States, and pursuant to 28 U.S.C. § 1355, which provides

the Court with jurisdiction over actions to recover or enforce forfeitures.
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 2 of 20 PageID 2




      3.      This Court has in rem jurisdiction over the Defendant Funds because

venue properly lies in the Middle District of Florida pursuant to 28 U.S.C. § 1395.

      4.      Venue is proper in the United States District Court for the Middle

District of Florida pursuant to 28 U.S.C. § 1395(b) because the Defendant Funds

were found and seized in this district.

                            THE DEFENDANT IN REM

      5.     The Defendant Funds consist of approximately $24,630.00 in United

States currency seized from Sharrod Devell Holmes, Jr. on March 1, 2021 at the

Tampa International Airport by law enforcement officers who determined that there

was probable cause to believe that the Defendant Funds constituted (1) money

furnished or intended to be furnished by a person in exchange for a controlled

substance in violation of the Controlled Substances Act; (2) proceeds traceable to

such an exchange; or (3) money used or intended to be used to facilitate a violation

of the Controlled Substances Act.

      6.     U.S. Immigration and Customs Enforcement, Homeland Security

Investigations (HSI) took custody of the Defendant Funds, and the funds remain in

the custody of the United States.

      7.     As set forth in Supplemental Rule G(3)(b)(i), the Clerk of Court must

issue a warrant to arrest the Defendant Funds if they are in the government’s

possession, custody, or control.


                                          2
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 3 of 20 PageID 3




                             BASIS FOR FORFEITURE

      8.     The Defendant Funds are subject to forfeiture to the United States

pursuant to 21 U.S.C. § 881(a)(6) because they constitute: (1) money furnished or

intended to be furnished by a person in exchange for a controlled substance in

violation of the Controlled Substances Act; (2) proceeds traceable to such an

exchange; or (3) money used or intended to be used to facilitate a violation of the

Controlled Substances Act.

                                        FACTS

      9.     The facts and circumstances supporting the forfeiture of the Defendant

Funds have been provided by HSI Task Force Officer Matthew Ewing, who states as

follows.

                              Holmes’ Criminal History

      10.    On August 28, 2015, then 18-year-old Holmes was stopped by a law

enforcement officer for a traffic infraction in Pinellas County, Florida. The officer

smelled marijuana. As a result, the officer searched Holmes and his vehicle. The

officer found marijuana and a bag containing approximately 8 grams of cocaine. The

amount of cocaine, and the way it was packaged, suggested it was not for Holmes’

personal use. Rather the amount and the manner of packaging was consistent with

an intent to distribute the cocaine.




                                        3
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 4 of 20 PageID 4




        11.   On November 26, 2015, then 18-year-old Holmes was arrested in

Pinellas County, Florida for possessing marijuana. At the time of his arrest, Holmes

had $220 in United States currency.

        12.   On December 22, 2016, a confidential informant accompanied by a law

enforcement officer purchased approximately one gram of cocaine from Holmes for

$100. The confidential informant knew Holmes as “Gold Mouth.” The transaction

was conducted in Pinellas County, Florida. Holmes was 19 years old at the time.

        13.   On June 4, 2017, law enforcement received a tip from a concerned

citizen who reported observing a transaction at a Waffle House restaurant in Pinellas

County, Florida. While investigating the tip, the law enforcement officer smelled

marijuana coming from Holmes and his vehicle. The officer searched Holmes’

vehicle and found a plastic baggie containing nine pieces of crack cocaine. Nine

pieces of crack cocaine is not a personal use quantity. Holmes was 19 years old at the

time.

        14.   On September 19, 2017, then 20-year-old Holmes was arrested for

Fleeing or Eluding a Law Enforcement Officer and Possession of Marijuana in

Pinellas County, Florida. After being directed to stop by a deputy sheriff, Holmes

fled at a high rate of speed on a street with significant pedestrian traffic, drove on the

wrong side of the road, ran red lights, nearly struck numerous civilian vehicles, and

crashed in an area where civilians were walking. On the floor of Holmes’ vehicle, a

law enforcement officer found a bag of marijuana. In October 2017, Holmes was
                                      4
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 5 of 20 PageID 5




convicted of Fleeing or Eluding a Law Enforcement Officer, a third-degree felony,

and Possession of Marijuana. Holmes was sentenced to imprisonment for 180 days.

                      Bulk Cash Discovery of February 1, 2021

      15.    On February 1, 2021, Officer Ewing interviewed then 23-year-old

Holmes at Tampa International Airport after Transportation Security Administration

(TSA) personnel located a large sum of United States currency while screening

Holmes’ shoulder Gucci satchel.

      16.    The currency found in Holmes’ satchel was rubber-banded in several

small bundles, as depicted below. This is consistent with how drug traffickers and

money couriers transport currency.




      17.    Holmes was booked to travel to Los Angeles, California.

      18.    California is a known source state for controlled substances. It is

common for drug traffickers to transport currency to California, purchase controlled

substances once there, and ship the controlled substances back to Florida, and then

sell the controlled substances in Florida, or elsewhere.


                                        5
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 6 of 20 PageID 6




      19.    Holmes claimed he was traveling with $25,000 in United States

currency, and was going to California to purchase dogs. According to the Florida

Department of Economic Opportunity, Holmes has no work history in the State of

Florida (the Florida Department of Economic Opportunity administers Florida’s

unemployment insurance program and keeps records of wages earned in Florida).

The fact that 23-year-old Holmes had no work history but $25,000 in United States

currency suggests the money was not earned lawfully.

      20.    Holmes was uncooperative during the brief interview. Holmes stated he

did not want to be detained, wanted to board his flight, and did not want to speak

with law enforcement.

      21.    After Officer Ewing explained that Holmes was not being detained by

law enforcement, Holmes took his Gucci satchel (with the currency) and left the

screening area.

                        March 1, 2021 Seizure of Currency

      22.    Exactly one month later, on March 1, 2021, law enforcement officers

were conducting a narcotics interdiction operation at the Tampa International

Airport.

      23.    During the operation, a K9 officer working with his narcotics detection

dog was conducting random “sniffs” of persons and their bags at the airport.




                                      6
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 7 of 20 PageID 7




      24.    The officer and his dog are certified as a narcotics detection team. The

dog was trained to respond to the odor of cocaine, heroin, marijuana, and

methamphetamine.

      25.    During the interdiction operation, the dog alerted to the odor of

narcotics on then 23-year-old Holmes.

      26.    As a result, law enforcement officers approached Holmes who was

immediately agitated that he was questioned by law enforcement. Holmes identified

himself with his Florida driver’s license which listed his address in St. Petersburg,

Florida. Below is a photograph of the home located at that address:




      27.    Officer Ewing explained to Holmes that the narcotics detection dog

alerted to Holmes for narcotics odor. Holmes responded that he smokes cannabis

regularly. Holmes denied that he was carrying or transporting any narcotics.




                                        7
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 8 of 20 PageID 8




       28.     Holmes gave consent for law enforcement to search his small, carry-on

shoulder satchel that was slung over his shoulder. No drugs or currency was found in

the satchel.

       29.     When asked about his travel plans, Holmes said that he was traveling to

Los Angeles, California to purchase French bulldogs for his breeding business.

       30.     Law enforcement asked if Holmes had personally booked his flight and

Holmes said that he did. As will be seen, this was not true.

       31.     Officer Ewing asked if Holmes was traveling with anyone. Holmes

repeatedly insisted that he came to the airport by himself and that he was traveling

alone. As will be seen, this too was not true.

       32.     Holmes told Officer Ewing that he checked a bag for the flight but

declined to give law enforcement permission to search his checked bag. At that point,

law enforcement left Holmes, who remained at his gate.

       33.     A short time later, the K9 officer and his dog conducted a sweep of all

checked luggage destined for Los Angeles aboard Holmes’ flight (American Airlines

Flight 316). The K9 officer had no idea which bag belonged to Holmes.

       34.     The K9 officer’s dog alerted to a single bag: a large hard-sided suitcase.

The suitcase’s baggage tag indicated that the suitcase belonged to Holmes. The bag

was seized and maintained in law enforcement custody at the airport police

department office. The plan was to seek a search warrant to search Holmes’ checked

bag.
                                         8
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 9 of 20 PageID 9




      35.    Unbeknownst to law enforcement, Holmes witnessed the sweep of the

checked luggage and observed the dog alert to his suitcase. Holmes also saw officers

take possession of his suitcase. Upon observing the seizure of his suitcase, Holmes

decided not to board his flight to Los Angeles. Instead, on his own initiative, Holmes

went to the airport police department office.

      36.    During their initial observation of Holmes, law enforcement saw that

Holmes appeared to be traveling with a female who they later identified as Brittany

Tatiana Bowman (Bowman). Holmes and Bowman were seen passing through TSA

security screening and appeared to be together as they conversed. Within moments

of the drug detection dog first alerting on Holmes, Bowman and Holmes parted

company and went to separate areas of the terminal. Holmes went and sat at Gate

F84 while Bowman went and sat at Gate 87.

      37.    It was later learned that Bowman was sitting at the gate for American

Airlines flight 315 to Phoenix, Arizona, and that she was ticketed to fly to Los

Angeles (through Phoenix).

      38.    The K9 officer and his dog also conducted a sweep of the checked

luggage for Bowman’s flight—American Airlines flight 315. The dog alerted to a

large suitcase. The baggage tag that was attached to the suitcase indicated Bowman

was the owner of the suitcase. The bag was seized and maintained in law

enforcement custody to be searched if a search warrant was obtained.


                                       9
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 10 of 20 PageID 10




      39.    After seizing Bowman’s suitcase, law enforcement went to Gate F87 to

locate Bowman. At Gate F87 they were told by an American Airlines gate agent that

after the aircraft began to board, Holmes approached the agent and asked if the agent

would contact Bowman and tell her not to depart on her flight. After being informed

of Holmes’ request, Bowman departed the gate and elected not to fly to Phoenix.

      40.    Law enforcement brought Bowman’s suitcase to the airport police

department office.

      41.    At the airport police station, Holmes learned that law enforcement was

going to apply for a search warrant to search his suitcase, Holmes reconsidered and

consented to the search of his suitcase. He did so orally and in writing after law

enforcement explained it was his constitutional right to refuse the search of his

suitcase without a search warrant.

      42.    While interviewing Holmes, law enforcement observed that Holmes

was wearing a thick gold chain necklace and bracelet:




                                       10
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 11 of 20 PageID 11




         43.   Officer Ewing conducted a pat-down for weapons and observed that

Holmes had two large rubber-banded bundles of United States currency in his pants

pocket. Holmes said that the amount of each bundle was $2,000 and that the total

currency in his pocket was $4,000. Holmes placed the currency back in his pocket

after the pat-down was completed.

         44.   Officer Ewing then conducted a search of Holmes’ suitcase. Upon

opening the suitcase, Officer Ewing smelled marijuana. During the search, Officer

Ewing discovered five large, rubber-banded, bundles of United States currency

concealed in the pockets of various pairs of pants.

         45.   Transporting currency in this manner is a tactic that is often used by

drug traffickers.

         46.   During the search, Officer Ewing also discovered a loaded pistol

magazine containing 16 rounds of 9 mm ammunition in the suitcase.

         47.   Holmes denied knowledge or ownership of the magazine with

ammunition. He claimed he did not know how it got in the suitcase. Holmes

admitted, however, that he owned the suitcase and that he packed it himself. Holmes

also claimed ownership of the currency and stated that he packed the currency in his

pants.

         48.   Officer Ewing asked Holmes if any of the currency had been withdrawn

from a bank. Holmes initially denied withdrawing the currency from a bank, but

later claimed that “some” of the currency was withdrawn from his account at
                                      11
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 12 of 20 PageID 12




Regions Bank. However, Holmes stated he did not conduct online banking, did not

use his smart phone to access his bank account, and could not provide any banking

records to show the claimed withdrawals from the bank.

      49.    When asked how he earned the currency, Holmes claimed he earned

the money by breeding French Bulldogs. He stated that he had been working in the

dog-breeding business for over a year. Holmes claimed he had already applied for,

and would be receiving a business license imminently, in the registered company

name of “Gucci Kennels.”

      50.    Holmes also stated he earns money by detailing cars for a business

identified as “LOE” which was an acronym for “Loyalty Over Everything.” Holmes

claimed that he and his cousin, whom he refused to identify, earn $20 per vehicle

that they detail. He claimed that they detail approximately 10 cars a day. Holmes

also stated that he operates this business at his home in St. Petersburg, Florida.

      51.    Holmes admitted that he has not paid any taxes on his alleged earnings.

      52.    Later in the interview, Holmes changed his story and stated that he had

not actually made any money from breeding dogs “yet.” He contradicted his

previous statement and claimed that the currency that he was transporting was solely

proceeds of his detailing business.

      53.    Officer Ewing inquired about Holmes’ living situation. Holmes advised

that he resided with his mother in St. Petersburg, Florida. See paragraph 26 above.


                                       12
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 13 of 20 PageID 13




      54.    Holmes said that he helps his mother with “the bills” but would not

provide specifics as far as amounts per month or what financial contributions he

makes for his living expenses. He also told officers that he was the father to 6

children.

      55.    Officer Ewing again asked Holmes about his travel arrangements to Los

Angeles, and Holmes continued to claim that he was traveling alone and denied that

he arrived at the airport with anyone. He stated that he booked and paid for the

airfare himself. He claimed that he booked the airfare personally through Priceline.

He also repeatedly claimed that his mother dropped him off at the airport. As will be

seen, none of this was true.

      56.    Holmes advised that he was traveling on a roundtrip ticket and that he

was due to return to Tampa less than 24 hours after arriving in Los Angeles. He

stated that he intended to purchase the dogs and return immediately. He advised that

he had not made any arrangements for accommodations in Los Angeles. Holmes’

travel to Los Angeles and return to Tampa in less than 24 hours is a well-

documented tactic used by drug traffickers and money couriers. It is common for

drug traffickers to transport currency to California to purchase controlled substances,

ship the controlled substances back to Florida, and then sell the controlled substances

in Florida, or elsewhere.

      57.    Officer Ewing asked if Holmes could provide any documentation,

emails, or text messages to corroborate his claims concerning his earnings and
                                      13
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 14 of 20 PageID 14




intention to purchase dogs in California. Holmes advised that he could not provide

anything to support his claims.

          58.   Officer Ewing then retrieved Bowman’s suitcase, which had remained

secured and out of Holmes’ sight throughout the interview. Officer Ewing again

asked Holmes if he came to the airport alone, and if he was traveling alone. Upon

seeing the suitcase, Holmes admitted that he lied and that he came to the airport with

Bowman. He explained that although they were booked on different flights, they

were indeed traveling together, and were meeting upon their arrivals in Los Angeles.

Law enforcement asked Holmes if Bowman was still at the airport and Holmes

stated that she was. Holmes agreed to contact Bowman and have her respond to the

office.

          59.   Bowman responded a short time later and agreed to speak with the

officers. Bowman consented to the search of her luggage and signed a consent to

search form giving officers permission to search her suitcase. Law enforcement

searched her luggage and found four empty large white padded envelopes, depicted

below:




                                        14
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 15 of 20 PageID 15




      60.      It is common for drug traffickers to ship controlled substances in

envelopes via the U.S. mail or other commercial carriers. The envelopes found in

Bowden’s luggage smelled like marijuana. Officer Ewing commented on the odor

and Bowman said that she smokes "weed" every day.

      61.      Bowman admitted that she and Holmes were traveling to Los Angeles

together, but claimed she did not know the purpose of his travel. She also admitted

that she traveled with Holmes to Los Angeles twice previously, most recently on

February 22, 2021 (seven days earlier). The related boarding pass and passenger

receipt was found during the search of her suitcase. The boarding pass showed that

Bowman was ticketed to fly to Los Angeles on February 22, 2021.

      62.      Law enforcement determined that Bowman was on active probation for

fraud. They contacted Bowman’s Probation Officer and learned that Bowman did

not have permission to leave the county. She was therefore arrested for Violation of

Probation.

      63.      Although Holmes repeatedly claimed that he purchased his airline

ticket himself, according to American Airlines the ticket was purchased by "Alicia

Grandville."

      64.      After interviewing Bowman, Officer Ewing resumed the interview of

Holmes. Officer Ewing asked if Holmes could provide anything to substantiate his

claim that he was transporting the currency for the purchase of dogs. He could not.


                                        15
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 16 of 20 PageID 16




Holmes was asked if he was able to provide anything to illustrate that the currency

was earned by legitimate means. He said that he could not.

       65.    Officer Ewing explained to Holmes that the currency would be seized

for forfeiture.

       66.    During follow up investigation, law enforcement reviewed airport video

surveillance footage of Holmes’ and Bowman’s arrival at the airport. Although

Holmes repeatedly claimed throughout the interview that his mother dropped him

off at the airport, a review of video surveillance demonstrated that Holmes lied and

had driven himself to the airport. The below video surveillance photographs show

Holmes entering the airport long term parking garage in a gray-colored Ford

Mustang:




       67.    Furthermore, Holmes and Bowman remained in close proximity to

each other until they completed the screening process, as depicted in the below

photographs.




                                      16
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 17 of 20 PageID 17




       68.    In view of the fact that Holmes repeatedly lied about traveling with

Bowman, it appears that Holmes and Bowden sat in different seating areas in the

terminal to hide the fact that they were traveling together. Drug traffickers and

money couriers often do this to limit their exposure in the event one of them is

encountered, intercepted, or interdicted by law enforcement.

       69.    The total seized from Holmes was $24,630.00. The currency was mostly

wrapped in stacks with rubber-bands and found to be in denominations consistent

with street-level drug sales.

                         ADDITIONAL INVESTIGATION

       70.    On or about October 19, 2016, in Case No. 16-11416-CF filed in the

Circuit Court in Pinellas County, Florida, Holmes executed an Application

for Criminal Indigent Status stating that he had no income or assets.

       71.    According to Florida Department of Economic Opportunity records,

Holmes has no work history in the State of Florida.



                                       17
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 18 of 20 PageID 18




      72.    According to Florida Department of Economic Opportunity records,

Bowman has not had employment in the State of Florida since 2007.

      73.    For the reasons stated above, including (1) Holmes’ criminal history; (2)

Holmes’ lack of a legitimate source of substantial income; (3) Holmes traveling to a

source state for a mere 24 hours; (4) Holmes transporting a large sum of United

States currency; (5) Holmes having recently traveled to the same source state with a

large sum of currency; (6) Holmes’ young age; and (7) Holmes’ inconsistent

statements and implausible story, probable cause exists to believe that the Defendant

Funds are subject to forfeiture to the United States under 21U.S.C. § 88l(a)(6).

      74.    For the reasons stated above, the Defendant Funds are subject to

forfeiture to the United States under 21 U.S.C. § 881(a)(6).

                                   CONCLUSION

      75.    As required by Supplemental Rule G(2)(f), the facts set forth herein

support a reasonable belief that the government will be able to meet its burden of

proof at trial. Specifically, they support a reasonable belief that the government will

be able to show by a preponderance of the evidence that the Defendant Funds are (1)

money furnished or intended to be furnished by a person in exchange for a controlled

substance in violation of the Controlled Substances Act; (2) proceeds traceable to

such an exchange; or (3) money used or intended to be used to facilitate a violation

of the Controlled Substances Act and are therefore subject to forfeiture pursuant to

21 U.S.C. § 881(a)(6).
                                       18
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 19 of 20 PageID 19




       WHEREFORE, pursuant to Supplemental Rule G, Plaintiff United States of

 America respectfully requests that this Court issue a Warrant of Arrest in rem

 pursuant to Supplemental Rule G(3)(b )(i) for the Defendant Funds, initiate a process

 of forfeiture against the Defendant Funds, and duly notice all interested parties to

 appear and show cause why the forfeiture should not be decreed. The United States

 further requests that the Court order the Defendant Funds forfeited to the United

 States for disposition according to law and grant the United States such other and

 further relief as this case may require.

       Dated: July 19, 2021                      Respectfully Submitted,


                                                 Act;Jt;!i.;;
                                                 KARIN HOPPMANN
                                                                     Attorney


                                      By:
                                                 JAMES A. MUENCH
                                                 Assistant United States Attorney
                                                 Florida Bar Number 472867
                                                 400 North Tampa Street, Suite 3200
                                                 Tampa, Florida 33602
                                                 (813) 274-6000 - telephone
                                                 E-mail: james.muench2@usdoj.gov




                                            19
Case 8:21-cv-01767-VMC-CPT Document 1 Filed 07/21/21 Page 20 of 20 PageID 20




                                  VERIFICATION

      I, Matthew Ewing, hereby verify and declare under penalty of perjury, that I

am a Task Force Officer with U.S. Immigration and Customs Enforcement,

Homeland Security Investigations, and pursuant to 28 U.S.C. § 1746, that I have

read the foregoing Verified Complaint for Forfeiture in Rem and know the contents

thereof, and that the matters contained in the Verified Complaint are true to my own

knowledge and belief.

      The sources of my knowledge and information and the grounds of my belief

are the official files and records of the United States, information supplied to me by

other law enforcement officers, as well as my investigation of this case together with

other HSI Special Agents and Task Force Officers.

      I hereby verify and declare under penalty of perjury that the foregoing is true

and correct.

                    16 day of July, 2021.
      Executed this ___



                                        ___ __________________
                                        Matthew Ewing
                                        Task Force Officer
                                        Homeland Security Investigations




                                       20
